Citation Nr: 1341439	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-13 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include Chrohn's disease, ulcerative colitis, pelvic inflammatory disease, and irritable bowel syndrome.

2.  Entitlement to service connection for a musculoskeletal disability, to include arthritis of multiple joints and/or fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served with the Air National Guard from February 2002 to February 2008, encompassing various periods of active duty for training (ACDUTRA) and inactive duty training.  Her active military service during this time span was from January 2003 to April 2003 and from October 2003 to March 2004. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma,

The Board observes that the RO has treated the variously diagnosed gastrointestinal and musculoskeletal disabilities as separate claims.  In accord with the holding of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has broadly characterized these claims as service connection for gastrointestinal and musculoskeletal disabilities however diagnosed.

For the reasons discussed in greater detail below, the Board finds that further development is still required in this case.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Board also observes that the Veteran perfected appeals to issues in addition to the ones currently listed on the title page.  In December 2012, the Board granted service connection for cardiac arrhythmia, and denied service connection for a respiratory disability.  Nothing in the record reflects the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Board also remanded the claims of service connection for a psychiatric disability and entitlement to a total rating based upon individual unemployability (TDIU).  Thereafter, a December 2012 rating decision effectuated the Board's grant of service connection for cardiac arrhythmia.  More recently, a March 2013 rating decision established service connection for depression, as well as TDIU.  Nothing in the record available for the Board's review reflects the Veteran has expressed disagreement with the initial ratings assigned for either the cardiac arrhythmias or depression, nor the effective dates for these disabilities and/or the TDIU.  Therefore, these issues are resolved and no longer before the Board for appellate consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (Where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).


REMAND

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A.
 § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999) (Citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.').

In this case, as discussed in greater detail by the December 2012 remand, the Board essentially found that clarification was required to address whether the claimed gastrointestinal and/or musculoskeletal disabilities were secondary to the Veteran's service-connected traumatic brain injury (TBI) and associated seizures (which is evaluated separate from the TBI).  For example, it was noted that a November 2010 private evaluation report indicated the Veteran had irritable bowel syndrome and related it to medications the Veteran was taking (although he did not specify which medications) as well as to her TBI.  However, other than observing that irritable bowel syndrome symptoms came after the brain injury, there was no explanation for the link identified between the brain injury and irritable bowel.  In addition, the November 2010 private evaluation report reflects that examiner considered the Veteran to have reflex spasm in the neck and shoulder girdle muscles due to her TBI with bilateral brachial plexus impingement. 

In view of the foregoing, the Board remanded the case, in part, for VA medical examinations to determine the nature and etiology of the claimed gastrointestinal and musculoskeletal disabilities.  The Board directed that for any gastrointestinal disability found to be present, the respective examiner should express an opinion as to whether it is at least as likely as not that it was caused or aggravated by the Veteran's service-connected TBI and/or seizure disorder (including any medications taken for either of these conditions).  Regarding the claimed musculoskeletal disability, the Board directed that the respective examiner should offer an opinion as to its likely cause, including any relationship it may have with the Veteran's service connected TBI, seizure disorder and/or temporomandibular joint dysfunction. 

The January 2013 VA medical examinations concluded that both the claimed musculoskeletal and gastrointestinal disabilities were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  Further, the examiner stated that there was not sufficient evidence found to indicate TBI described as heat stroke by the Veteran or seizures as a cause for musculoskeletal polyarthralgia complaints.  In regard to the gastrointestinal disability, the examiner stated that the Veteran reports the TBI to be a heat stroke that occurred on active duty; and that there was no evidence found in the literature reviewed that associates gastritis with heat stroke or seizure.  The opinion, however, did not discuss whether service connected disabilities aggravated the claimed disorders, and appears to have a limited scope.  (It only mentions gastritis, and not irritable bowel syndrome, and does not clearly include fibromyalgia as being encompassed by the opinion.)  Clarification should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for her claimed gastrointestinal and musculoskeletal disabilities since January 2013.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  The AMC/RO should notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service gastrointestinal and musculoskeletal symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any additional records to the extent possible, the Veteran's claims folder should be made available to the January 2013 examiner for review and clarification of the opinions expressed therein.

Specifically, the examiner should clarify whether it is at least as likely as not that any current gastrointestinal and/or musculoskeletal disability, to specifically include fibromyalgia and irritable bowel syndrome, was incurred in or otherwise the result of the Veteran's military service, to include her TBI/heat stroke; seizures, temporal mandibular joint dysfunction or the medications taken for these. 

The examiner also should indicate whether it is at least as likely as not that any gastrointestinal and/or musculoskeletal disability, to include fibromyalgia and irritable bowel syndrome increased in severity beyond its natural progression by the service-connected TBI residuals, seizure disorder, and/or temporomandibular joint dysfunction to include any medication the Veteran takes for such disabilities.  

A complete rationale for any opinion expressed should be provided, to include if the examiner cannot provide an opinion without resort to speculation.

Any additional tests or examination deemed necessary to resolve this matter should be conducted.

If the original VA examiner is not available, then the requested opinions should be promulgated by another appropriately qualified person.

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in March 2013, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




